DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Rejection is in response to the Applicant’s argument 11/06/2021, in response to the Non-Final rejection mailed on 06/23/2021.
Terminal Disclaimer
The terminal disclaimer filed on 11/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 10,703,013 and 10,493,656 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1-8, 10,  and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over  Levin (US 4,098,562) in view of  either one of  Sumrall et al (US 2002/0017741 A1) or Ayres (US 2015/0135636 A1).
For claim 1, Levin teaches an apparatus for manufacture of articles made of concrete, comprising: 
a first platform (“conveyor” “16”) having a top surface and a bottom surface, wherein the said first platform is a conveyor, at least one form base (“pallet” “17”), wherein the at least one form base resides on said top surface of said first platform (16) and is releasably secured to said first platform; and wherein at least one form base is further configured to releasably receive a form used in the manufacture of concrete articles (item 43 as form) (Fig 1).
However, Levin fails to teach bidirectional movement of the conveyor. 
Sumrall teaches a bidirectional conveyor (see Fig 1 item 43-conveyor; [00053],[0058]-[0060]); Ayres also suggest having bi-directional conveyor module (116) ([0089][0088]), for efficiently transporting of product made of concrete.

Claims 2-4 and 6-8 are pertaining to shape and dimension of the first platform, and first form base and second form base, it has been held that change in shape is a matter of choice one skill in the art would have found obvious absent persuasive evidence that particular configuration of the claimed shape was significant. Also see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) Also see In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
As for claim 5 and 10, see claim 1 above, furthermore Levin teaches having at least one form base (17), it is noted that mere duplication of parts such as having additional form base for producing plurality of concrete blocks would have been obvious. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
As for claim 12-14, Levin further teaches the first form base (“17”) is releasably secured to said first platform (“conveyor 16”), wherein the first form (43) includes a first form core (44). It is noted that limitations in regards to having additional form base and core, would have been mere duplication of parts, in order to produce additional concrete blocks. see  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
As for 15, Levin further states that vibration of core/mold to produce concrete block articles is known (see col 1 lines 5-15).
Allowable Subject Matter
Claim 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16- 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Levin (US 4,098,562) in view of  Sumrall et al (US 2002/0017741 A1), teach all the limitations as discussed above, however, fails to teach either alone or in combination, a second platform having a top surface and a bottom surface, wherein the said second platform is located above first platform; and wherein said top surface of second platform is located at the same or higher elevation as a top surface of a floor in a manufacturing facility. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see arguments received on 11/06/2021 with respect to claims 1-20 have been fully considered and are persuasive.  The Non-Final rejection made in view of Barcoman et al in view of Karau, has been withdrawn. It is noted that claims are broad as such further amendment is required, and is rejected under Levin (US 4,098,562) in view of  Sumrall et al (US 2002/0017741 A1). The Examiner further notes that claim as written “first platform” broadly could be anything that is movable, including conveyor, and is similarly rejected. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2015/0284187 A1 – pertains to bidirectional conveyor module. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743